           Case 2:21-cv-01019-RFB-BNW Document 33 Filed 08/16/21 Page 1 of 4




 1   CYRUS S. WHITTAKER
     NEVADA BAR NO. 14965
 2   10833 Wilshire Blvd. #429
     Los Angeles, CA 90024
     Telephone:    725.696.9635
 3   Fax:          310.300.1426
     Email:        whittakercyrus@gmail.com
 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                           DISTRICT OF NEVADA
 7

 8    CYRUS S. WHITTAKER, individually on                  CASE NO.: 2:21-cv-01019-RFB-BNW
      behalf of himself,
 9                     Plaintiff,                          STIPULATION TO EXTEND OPPOSITION
                                                           DEADLINE (FIFTH REQUEST) FOR
10           v.                                            DEFENDANTS’ MOTION TO COMPEL
                                                           ARBITRATION AND TO
11    SMILEDIRECTCLUB, LLC; ZACHARY
      POTTS, D.D.S; MICHAEL GUIRGUIS,                      STAY PROCEEDINGS
12    D.D.S; DOES 1 through 10; and ROE
      ENTITIES 11 through 20, inclusive,
13
                       Defendants.
14

15

16          Plaintiff Cyrus Whittaker and Defendants SmileDirectClub, LLC; Zachary Potts, D.D.S.;

17   Michael Guirguis, D.D.S, by and through their undersigned counsel, hereby stipulate as follows:

18          1. Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

19                Proceedings was initially due June 18, 2021.

20          2. On June 16, 2021, Plaintiff and Defendants agreed (via stipulation) to extend the

21                deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel Arbitration

22                and to Stay Proceedings from June 18, 2021 to June 28, 2021. On June 23, 2021,

23                Plaintiff and Defendants further agreed (via stipulation) to extend the deadline for
                                                       1
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 33 Filed 08/16/21 Page 2 of 4




 1              Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

 2              Proceedings to July 6, 2021. Plaintiff and Defendants further agreed (via stipulation)

 3              to extend the deadline for Plaintiff’s Opposition to Defendants’ Motion to Compel

 4              Arbitration and To Stay Proceedings to July 12, 2021. Plaintiff and Defendants

 5              further agreed (via stipulation) to extend the deadline for Plaintiff’s Opposition to

 6              Defendants’ Motion to Compel Arbitration and To Stay Proceedings to August 16,

 7              2021. These requests were previously granted by the Court.

 8          3. Now, Plaintiff and Defendants have further agreed, due to continuing preliminary

 9              work together on this case in regard to anticipated resolution, to extend the deadline

10              for Plaintiff’s Opposition to Defendants’ Motion to Compel Arbitration and To Stay

11              Proceedings for Lack of Personal Jurisdiction to September 7, 2021.

12          Based on the foregoing, with good cause appearing, Plaintiff and Defendants stipulate as

13   follows:

14          1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

15              Arbitration and to Stay Proceedings is to September 7, 2021.

16          IT IS SO STIPULATED.

17

18    DATED: August 13, 2021                  PLAINTIFF, IN PRO PER

19
                                              By:         /s/ Cyrus Whittaker
20                                                        CYRUS S. WHITTAKER (PLAINTIFF)
                                                          Nevada Bar No. 14965
21                                                        10833 Wilshire Blvd. #429
                                                          Los Angeles, CA 90024
22                                                        Telephone: 725.696.9635
                                                          Fax: 310.300.1426
23
                                                      2
24

25

26
         Case 2:21-cv-01019-RFB-BNW Document 33 Filed 08/16/21 Page 3 of 4




 1

 2   DATED: August 13, 2021       HALL PRANGLE & SCHOONVELD, LLC

 3
                                  By:        /s/ Tyson Dobbs
 4                                           TYSON J. DOBBS, Esq.
                                             Nevada Bar No. 111953
 5                                           IAN M. HOUSTON, ESQ.
                                             Nevada Bar No.11815
 6                                           1140 N. Town Center Dr., Ste. 350
                                             Las Vegas, NV 89144
                                             Attorneys for Defendants
 7                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                             and Michael Guirguis, D.D.S.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                         3
24

25

26
           Case 2:21-cv-01019-RFB-BNW Document 33 Filed 08/16/21 Page 4 of 4




 1                                                ORDER

 2   The Court, having considered the stipulation between the Plaintiff and Defendants and with good

 3   cause appearing, hereby orders as follows:

 4              1. The deadline for Plaintiff’s Opposition to the Defendants’ Motion to Compel

 5                 Arbitration and to Stay Proceedings is continued to September 7, 2021.

 6          IT IS SO ORDERED.

 7                                                      ____________________________
                                                        RICHARD F. BOULWARE, II
 8                                                      United States District Judge
                                                        DATED this _____
                                                                      16th of August, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                    4
24

25

26
